    Case 18-00657-SMT   Doc 91    Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                                  Document Page 1 of 9
The document below is hereby signed.

Signed: February 23, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     DELALI DEDO,                          )     Case No. 18-00657
                                           )     (Chapter 13)
                        Debtor.            )     Not for Publication in
                                           )     West’s Bankruptcy Reporter

              MEMORANDUM DECISION AND ORDER RE VIP RESTORATION,
             INC.’S MOTION FOR LEAVE TO FILE ADVERSARY COMPLAINT

          Delali Dedo is the debtor in this case under Chapter 13 of

     the Bankruptcy Code (11 U.S.C.).          VIP Restoration, Inc. (“VIP”)

     has filed a motion for leave to file a dischargeability complaint

     under 11 U.S.C. § 523(a)(3).         VIP’s motion attaches a copy of the

     complaint VIP seeks leave to file against Dedo.             For reasons

     discussed below, the complaint is not one under § 523(a)(3).                I

     will deny the motion without prejudice to VIP’s pursuing a

     complaint in this court under § 523(a)(3), a filing that would

     not require leave of the court, and without prejudice to VIP’s

     seeking a determination elsewhere under § 523(a)(3) incident to

     any action pursued to recover a monetary judgment against Dedo.

     I also address the fact that the parties’ filings suggest that it

     may be appropriate to lift the automatic stay to permit VIP to
Case 18-00657-SMT   Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                             Document Page 2 of 9


pursue its monetary claim against Dedo in the Superior Court of

the District of Columbia.

                                       I

       The complaint is not a complaint under § 523(a)(3): it does

not mention § 523(a)(3).        Instead, it alleges that the debt owed

VIP is nondischargeable under 11 U.S.C. § 523(a)(2), (4), and

(6).    VIP’s motion appears to seek a determination that VIP

should be allowed under § 523(a)(3) to pursue a complaint to

declare the debt nondischargeable under § 523(a)(2), (4), or (6).

However, as explored below, § 523(a)(3) is the only available

basis for declaring the debt nondischargeable (even though

§ 523(a)(3)(B) may entail an inquiry into whether the debt is of

a kind specified in Fed.        § 523(a)(2), (4), or (6)).        In turn,

Fed. R. Bankr. P. 7001(6) requires that a determination of

nondischargeability under § 523(a)(3) be sought in an adversary

proceeding, not by way of a motion.

                                     II

       Section 523(a)(3)(B) does not extend the time for filing a

complaint under § 523(a)(2), (4), or (6).            See In re Mazik, 592

B.R. 604, 613 (Bankr. E.D. Pa. 2018) (“Rule 4007(c) and

§ 523(a)(3)(B) operate independently; the Code section does not

serve as grounds for extending the deadline in the court rule.”);

In re Nwoke, No. 07-103240SSM, 2008 WL 750591, at *2 (Bankr. E.D.

Va. Mar. 18, 2008 (“the court has no power, after the bar date


                                       2
Case 18-00657-SMT   Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                             Document Page 3 of 9


has passed, to extend the time to file a complaint under

§ 523(a)(4)”).      However, it is not too late to file a complaint

under § 523(a)(3).     Under Fed. R. Bankr. P. 4007(b), a complaint

to determine the dischargeability of an unlisted debt under 11

U.S.C. § 523(a)(3) may be filed “at any time.”

                                     III

      Section 523(a)(3) provides that a debt is nondischargeable

if it is a debt:

      neither listed nor scheduled under section 521(a)(1) of
      this title, with the name, if known to the debtor, of the
      creditor to whom such debt is owed, in time to permit–

                (A) if such debt is not of a kind specified in
           paragraph (2), (4), or (6) of this subsection,
           timely filing of a proof of claim, unless such
           creditor had notice or actual knowledge of the case
           in time for such timely filing; or

                (B) if such debt is of a kind specified in
           paragraph (2), (4), or (6) of this subsection,
           timely filing of a proof of claim and timely
           request for a determination of dischargeability of
           such debt under one of such paragraphs, unless such
           creditor had notice or actual knowledge of the case
           in time for such timely filing and request[.]

Both § 523(a)(3)(A) and (B) address a debt being nondischargeable

when the creditor did not learn of the case in time to file a

timely proof of claim.       In other words, whether the debt is one

of a kind specified in 11 U.S.C. § 523(a)(2), (4), or (6) or not,

the debt is nondischargeable under § 523(a)(3)(A) and (B) if:

      •    Dedo knew of the creditor and its name and neither

           listed nor scheduled the creditor in time to permit


                                       3
Case 18-00657-SMT   Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                             Document Page 4 of 9


             timely filing of a proof of claim, and

      •      the creditor had no notice or actual knowledge of the

             case in time to file a timely proof of claim.

In that circumstance, for the debt to be nondischargeable, it is
not necessary that the debt be of a kind specified in 11 U.S.C.
§ 523(a)(2), (4), or (6).1        The bar date for VIP to file a claim
in this case was December 14, 2018.
      The motion and the complaint can be read as alleging that

when Dedo commenced this bankruptcy case, Dedo was aware that VIP

was a creditor.     The motion alleges that VIP was not given notice

of the case and was not aware of the case prior to November 13,

2019.     It alleges that on May 15, 2019, VIP filed a complaint

against Dedo in the Superior Court of the District of Columbia

for a monetary judgment; that Dedo filed an answer on July 6,

2019; that Dedo did not file anything noting the pendency of the

bankruptcy case until October 29, 2019, when Dedo filed a motion

for reconsideration of a default judgment entered against Dedo;2



      1
        No bar date has been set in this case for filing a
§ 523(a)(6) complaint. One would be set under Fed. R. Bankr. P.
4007(d) only if Dedo moves for a so-called “hardship discharge”
under 11 U.S.C. § 1328(b). Accordingly, § 523(a)(3)(B) does not
apply even if the debt is of a kind specified in § 523(a)(6): VIP
has received notice of the case in time to file a timely
§ 523(a)(6) complaint should Dedo receive a discharge under
§ 1328(b).
      2
        VIP alleges that Dedo did not appear at an initial
scheduling conference and the Superior Court entered default
against her on August 26, 2019, and that after an ex parte proof
hearing on October 21, 2019, the Superior entered a monetary
judgment against Dedo.

                                       4
Case 18-00657-SMT   Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                             Document Page 5 of 9


and that VIP’s counsel did not see that motion until November 13,

2019.     If true, this appears to establish that the debt is

nondischargeable under § 523(a)(3)(A) or (B) because the bar date

for filing claims was December 14, 2018.           However, as already

noted, a § 523(a)(3) determination, if sought in this court, must

be sought in a complaint, not in a motion.3

                                       IV

      There is an alternative basis under § 523(a)(3)(B) for a

debt to be nondischargeable when the creditor was not aware of

the case in time to timely file a complaint under 11 U.S.C.

§ 523(a)(2), (4), or (6).         No bar date has been set under Fed.

R. Bankr. P. 4007(d) for filing a complaint under § 523(a)(6) in

this Chapter 13 case.        Under Fed. R. Bankr. P. 4007(c), the

deadline to file a complaint to challenge dischargeability of

debts under 11 U.S.C. § 523(a)(2) or (4) was January 18, 2019.

      The word “and” in § 523(a)(3)(B) is read as meaning “or”

such that if a creditor received notice of the case in time to

file a timely proof of claim (as in a Chapter 7 case in which no


      3
        However, if the automatic stay is lifted, the
determination of nondischargeability based on not receiving
notice in time to file a timely proof of claim can be sought in
the pending Superior Court litigation. See In re Real, No.
3:16-BK-3913-JAF, 2018 WL 2059603, at *5 (Bankr. M.D. Fla. Apr.
30, 2018). The courts are split as to whether a state court has
concurrent jurisdiction to decide whether the debt is of a kind
specified in 11 U.S.C. § 523(a)(2), (4), or (6) for purposes of
nondischargeability under § 523(a)(3)(B), but the better view
appears to be that the state court has concurrent jurisdiction.
Id.

                                       5
Case 18-00657-SMT   Doc 91    Filed 02/24/20 Entered 02/24/20 09:11:06    Desc Main
                              Document Page 6 of 9


bar date was set for filing proofs of claim), the debt

nevertheless may be nondischargeable if the creditor did not

learn of the case in time to file a timely complaint under 11

U.S.C. § 523(a)(2), (4), or (6).            See In re Padilla, 84 B.R. 194,

196 (Bankr. D. Colo. 1987) (holding that “to comport with

legislative intent, § 523(a)(3)(B) shall be read as requiring the

prevention of filing a proof of claim or a complaint to determine

dischargeability.”) (emphasis in original; citations omitted).

      VIP contends that it was unaware of both the December 14,

2018 deadline for filing a proof of claim and the later January

18, 2019 deadline for filing a dischargeability claim.                   Based on

that contention, it appears that it would be unnecessary for VIP

to show that the debt is nondischargeable under the part of

§ 523(a)(3)(B) dealing with not having sufficient notice to file

a timely dischargeability complaint.

                                        V

      If VIP were, nevertheless to proceed on the alternative

basis allowed by § 523(a)(3)(B) regarding not having notice of

the case in time to pursue a dischargeability complaint, it ought

not, for reasons discussed below, pursue a contention that the

debt is of a kind specified in § 523(a)(6).

      Section 523(a)(6) is not an exception to a discharge under

11 U.S.C. § 1328(a).         This is because, in relevant part, 11

U.S.C. § 1328(a) provides that if the debtor receives a discharge


                                        6
Case 18-00657-SMT    Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06   Desc Main
                              Document Page 7 of 9


under that provision, the discharge will be:

      a discharge of all debts provided for by the plan or
      disallowed under section 502 of this title, except any
      debt—

                    (1) provided for under section 1322(b)(5);
           [or]

                (2) of the kind specified in . . . paragraph
           (1)(B), (1)(C), (2), (3), (4), (5), (8), or (9) of
           section 523(a).

Because § 523(a)(6) is not basis for nondischargeability under

§ 1328(a), it makes sense that no bar date has been set in this

case for filing a § 523(a)(6) complaint.            One would be set under

Fed. R. Bankr. P. 4007(d) only if Dedo moves for a so-called

“hardship discharge” under 11 U.S.C. § 1328(b).              Accordingly,

§ 523(a)(3)(B) does not apply even if the debt is of a kind

specified in § 523(a)(6): VIP has received notice of the case in

time to file a timely § 523(a)(6) complaint should Dedo move for

a discharge under § 1328(b).          If VIP pursues a complaint for

nondischargeability under § 523(a)(3)(B) based on the bar date

for filing a dischargeability complaint, it ought not include a




                                        7
Case 18-00657-SMT   Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06    Desc Main
                             Document Page 8 of 9


claim that the debt is of a kind specified in § 523(a)(6).4

                                       VI

      Dedo has responded to VIP’s motion suggesting that Dedo is

willing to have any debt owed to VIP determined in the Superior

Court.    However, the automatic stay of 11 U.S.C. § 362(a) barred

the filing of the complaint in the Superior Court and the

continued litigation of that complaint.           Accordingly, the

proceedings in the Superior Court are void.            See In re Stancil,

487 B.R. 331, 338 (Bankr. D.D.C. 2013) (citing cases).                  For any

aspects of the Superior Court litigation to be reinstated, VIP

would have to seek an annulment of the automatic stay.                  Id.   The

automatic stay would also bar resumption of the litigation in the

Superior Court or the filing of a new complaint in the Superior

Court: even if the debt is nondischargeable, the automatic stay

bars litigation on VIP’s claim in the Superior Court.              However,

relief from the automatic stay may be an appropriate remedy for a

creditor in a chapter 13 case when the creditor did not receive

notice of the pendency of the bankruptcy case in time to file a


      4
        The court in In re Mazik, 592 B.R. at 614 n.17, observed
that § 523(a)(3)(B) expands the scope of a § 1328(a) discharge to
include claims of a type specified in § 523(a)(6). That
observation fails to take account that under Rule 4007(d), only
once a debtor is seeking a “hardship discharge” under § 1328(b)
is a bar date set in a Chapter 13 case for filing a § 523(a)(6)
complaint. Without a bar date having been set for filing a
§ 523(a)(6) complaint, a creditor can still file a timely
§ 523(a)(6) complaint should the debtor seek a § 1328(b)
discharge, thus necessarily making § 523(a)(3)(B) inapplicable to
a debt of a kind specified in § 523(a)(6).

                                       8
Case 18-00657-SMT                                                                             Doc 91   Filed 02/24/20 Entered 02/24/20 09:11:06    Desc Main
                                                                                                       Document Page 9 of 9


timely proof of claim.                                                                                 See In re Stieg, 509 B.R. 148, 155

(Bankr. S.D. Ohio 2014); In re Sykes, 451 B.R. 852, 859-60

(Bankr. S.D. Ill.2011); In re Houston, No. 07-00652, WL 104976,

at *1 (Bankr. D.D.C. Jan. 4, 2008).

                                                                                                                 VI

                              In accordance with the foregoing, it is

                              ORDERED                                               that         VIP’s     Motion     for   Leave   to   File     Adversary

Proceeding Complaint (Dkt. No. 84) is DENIED without prejudice to

VIP filing a complaint in this court under 11 U.S.C. § 523(a)(3)

and without prejudice to seeking a determination elsewhere under

§ 523(a)(3) incident to any action pursued to recover a monetary

judgment against Dedo.

                                                                                                                            [Signed and dated above.]

Copies to: Debtor; e-recipients.




R:\Common\TeelSM\Judge Temp Docs\Dedo - Mem. Dec. re Mtn for Leave to File Complaint_v5.wpd
                                                                                                                 9
